 362DECISIONS OF NATIONALLABOR RELATIONS BOARDPrellCorporationd/b/aAladdinHotel'andInternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,Petitioner.Case31-RC-1 144October 27, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held on July 22, 1969, before Paul J.Driscoll,HearingOfficer of the National LaborRelationsBoardThe InternationalUnion ofOperatingEngineersLocal501intervened.Thereafter, the Employer and Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds-1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.Petitioner and Intervenor seek to represent aunit composed of slot machine mechanics, theirapprentices and/or helpers. The Employer claimsthat this is not an appropriate unit because it doesnot include other unrepresented employees who areinthesame department as the slot machinemechanicsThere are 349 electrically controlled slot machinesintheAladdinHotel casino. The slot machinedepartment is headed by Joseph Rubinsky. Thereare 27 employees in this department: 3 slot machinemechanics, 6 floormen, 4 booth cashiers, and 14change girls. The booth cashiers and change girlsare represented by the Culinary Workers Union.The slot machine mechanics and the floormen arenot represented by any labor organization.The three slot machine mechanics work on 2shifts, 9 a.m. until 5 p.m., and 5 p.m. until 1 a.m.There are two mechanics on the 9 to 5 shift, one ofwhom, the head mechanic, the Employer contends isa supervisor, there is one mechanic on the 5 to 1The name of the Employer appears in the caption as amended at thehearingshift.The principal duties of the slot machinemechanics are to overhaul and repair slot machinesNinety-fivepercentof the problems with slotmachines arise from the fact that, under heavy use,they have a tendency to jam. It is the duty of thefloormen to unjam the machines on the casino floor.Whenever a more serious problem occurs, themachine is moved to a special workshop for repair.The slot machine mechanics spend 90 percent oftheir time in the shop repairing damaged machinesandcarryingoutaprogramofpreventivemaintenance on each machine after a stated periodof time. In overhauling the machines, the mechanicsdisassemble and repair the slot machines, usingnumeroushand tools, electric drills,grindingmachines, and electrical testing equipment suppliedby the slot machine manufacturers In performingthiswork, the slot machine mechanics wear tansmocks with "Slot Machine Mechanic" written onthem.The slot machine mechanics also relieve thefloormen when they go to lunch; the time spentdoing this amounts to 2 to 3 hours a week. Whenthe slot mechanics work as floormen, they take offtheir slot machine mechanic smocks.TheAladdinHoteldoesnothaveanapprenticeshiportrainingprogramforslotmechanics, and employs no apprentices or helpers.ItistheHotel's policy to hire only experiencedmechanics. The head mechanic has had apprenticetrainingattheFremontHotel,andalltheEmployer'smechanics have had 3 to 10 years'experienceAlthough the slot machine mechanics receivehigher pay than the other employees in the slotmachine department, the slot mechanics and thefloormen receive the same fringe benefits, punch thesame clock, and use the same rest and eatingfacilities.The booth cashiers and change girls enjoydifferent benefits because of their union contract.The Petitioner citesFremont Hotel, Inc ,168NLRB No. 23, in support of its contention that slotmachinemechanicsconstituteacraftunitappropriateforthepurposesofcollectivebargaining. The Employer argues that the facts inthepresentcasemore closely fit the Board'sdecisions inHotel Conquistador Inc., d/b/a HotelTropicana,176NLRB No. 44, and105CasinoCorp., d/bla Nevada Club,178NLRB No. 15, inwhich the Board found the slot machine mechanicsnot to be craftsmen. We agree with the Employer.Thus, unlike the slot machine mechanics in thiscase,thoseinFremontcasewere the onlyunrepresented group in the casino; there was aformal apprentice program for mechanics, who didnot interchange with other employees; and the slotmachine mechanics were the only employees whoworked on the machines. As the Employer has noapprentice or training program and employs noapprentices,and as the slot machine mechanicsshare the work of maintenance of the slot machines,179NLRB No. 60 ALADDIN HOTEL363and common supervision, with the unrepresentedORDERfloormen in the same department, we find that theEmployer's slot machine mechanics, like those inIt is hereby ordered that the petition be, and ittheHolel TropicanaandNevada Clubcases, do nothereby is, dismissedconstituteanappropriateunitonacraft,departmental, or any other basis. Accordingly,wein view of the dismissal of the petition,the Employer's request that theshall dismiss the petitionherein.'record be reopened for additional testimony is denied